PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/488,509
Filing Date: 17 Sep 2014
Appellant(s): Skaaksrud, Ole-Petter



__________________
F. Leslie Bessinger III (Reg. No. 39,108)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/28/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/17/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The rejection of claims 25-36 under 35 USC 102 (a)(1) on pp. 18-19 of Office action dated 4/17/2020 is withdrawn.

(2) Response to Argument
The Indefinite Rejections of Claims 13-24 and 25-36
On pp. 11-13 of the appeal brief (“brief”), appellant states that claims 13-24 are not directed to multiple statutory categories of invention because these claims are computer-readable medium claims that adhere to a well-recognized statutory class of an article of manufacture, and claim 13 does not recite steps performed by an entity separate from the medium. Appellant additionally states that the language “broadcast from the ID node as the ID node approaches the master node” and “the ID node desires to associate with the master node” in claim 13 describes the characteristics of the signal detected by claim 13’s processor on the master node and a determination that is 
Examiner first notes that whether or not a “non-transitory computer-readable medium” falls into a statutory class of invention is not the issue on which this rejection is based. Rather, the issue is with the language “broadcast from the ID node as the ID node approaches the master node” and “the ID node desires to associate with the master node.” Regarding the language “broadcast from the ID node as the ID node approaches the master node,” examiner notes that this language is recited in the limitation of “detecting, without being programmatically requested by the master node, a signal broadcast from the ID node as the ID node approaches the master node.” Although the “detecting” of the signal is performed by the processor of the master node, this limitation goes on to describe an act performed by the ID node at the time when the master node performs the “detecting.” Specifically, “as the ID node approaches the master node” describes the ID node performing an act of approaching the master node. This is not part of the acts performed by the master node. The master node could detect a signal from the ID node whenever the master node and ID node are near each other, regardless of whether the ID node approaches or moves towards the master node or whether the ID node is stationary at the location near the master node. The language describing the act performed by the ID node in claim 13 is indefinite, because it is unclear whether infringement of the claim requires only possession of the non-transitory computer-readable medium containing instructions that are executed by a processor of a master node, or whether infringement occurs when the ID node approaches the master node. The similar language in claim 25 is also indefinite, because it is unclear whether infringement of the claim requires only possession of the system comprising a server and processor-based master node, or whether infringement occurs when the ID node approaches the master node. In IPXL Holdings v. Amazon.com, Inc., the court found that the claims were indefinite under 112(b) because it was unclear whether infringement of the claims occurs “when one creates a system that allows the user to change the predicted transaction information or accept the displayed transaction, or whether infringement occurs when the user actually uses the input means to change transaction information or uses the input means to accept a displayed transaction.” IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005). Similarly, in In re Katz Interactive Call Processing Patent Litigation, the court found that the claims at issue were indefinite because, like in IPXL, the language was directed to user action, not system capabilities. In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737, 1749 (Fed. Cir. 2011). Here, it is unclear whether infringement occurs when one creates the computer-readable medium in claim 13 and the system in claim 25, or whether infringement occurs when the ID node actually approaches the master node.
Regarding the language “the ID node desires to associate with the master node,” this is recited in the step of “determining, by the master node, that the ID node desires to associate with the master node.” Although the “determining” is performed by the master node, the desire to associate with the master node is an act performed by the ID node. Before the master node can determine that the ID node desires to associate with the master node, the ID node must desire to associate with the master node. Therefore, it is unclear whether infringement of the claim occurs when one creates the computer-readable medium in claim 13 and the system in claim 25, or whether infringement occurs when the ID node desires to associate with the master node.

	In pp. 13-15 of the brief, appellant further states that the limitation “an ID node related to a payment provider entity” in claim 13 and “wherein the ID node is a mobile user access device” in claim 21 are not indefinite because it is clear that the claims encompass the medium containing instructions executed by the master node and they do not encompass the ID node. Applicant states that these claims describe the environment in which the processor of the master node performs the method by executing the instructions contained in the computer-readable medium. Specifically, appellant states that this environment is a wireless node network that has the master node and the ID node, and this environment is distinct from what the claim is directed to. Appellant additionally states that dependent claim 21 also further refines the environment by specifying that “the ID node is a mobile user access device.” On p. 16 of the brief, appellant makes similar arguments regarding the indefiniteness rejections of claims 25 and 33 for similar limitations. Appellant states that claims 25 and 33 encompass only the system and not the ID node because the at-issue recitations describe the environment in which claimed system operates.
	Examiner notes, however, that while claim 13 recites that it is directed to “a non-transitory computer-readable medium,” comprising instructions executed by a processor of a master node, the limitations of “an ID node related to a payment provider entity” in claim 13 and “wherein the ID node is a mobile user access device” in claim 21 describe characteristics of the ID node. Although appellant states that the ID node is part of the environment in which the claim operates, the specific details of the characteristics or structure of ID node render the claim indefinite. The claim language defines the metes and bounds of the claimed invention. Here, because the claim language includes limitations directed to the ID node, while the preamble of the claim recites that the claimed invention is a non-transitory computer-readable medium comprising instructions executed by a processor of the master node, it is unclear whether the metes and bounds defined by the claim language are limited to the non-transitory computer-readable medium comprising instructions executed by a processor of the master node or whether the metes and bounds also encompass the ID node. Similarly, while claim 25 recites that it is directed to an “improved system . . . comprising: a server . . . and a processor-based master node,” the limitations of “an ID node related to a payment provider entity” in claim 25 and “wherein the ID node is a mobile user access device” in claim 33 describe characteristics of the ID node. Although appellant states that the ID node is part of the environment in which the claim operates, the description of specific details of the characteristics or structure of ID node render the claim indefinite because it is unclear whether the metes and bounds defined by the claim language are limited to a system comprising a server and a processor-based master node, or whether the metes and bounds also encompass the ID node.

The Rejection of the Claims Under 35 USC 103
Appellant states that the combined teachings of Berardi, Carroll, and Wurster do not disclose the limitation of “detecting, without being programmatically requested by the master node, a signal broadcast from the ID node.” Appellant states that in Carroll, the RFID signal transmitter must be programmatically requested by the RFID reader via scanning initiated by the RFID reader to cause the RFID signal transmitter to respond with information on the order and payment information, because paragraph 54 of Carroll states that an RFID tag is scanned as soon the RFID tag is within a predetermined distance from the RFID reader. Appellant also states that paragraphs 36 and 43 of Carroll state that the signal is not transmitted from the RFID tag to the reader until the customer arrives at one of the vendor’s establishments. 
Examiner first notes that nothing in the description of RFID scanning in paragraph 54 of Carroll cited by appellant mentions or requires a request to be sent from the RFID reader to the RFID tag. Paragraph 54 only states that “In an RFID embodiment, it should be understood that scanning may take place as soon as the RFID tag is within a predetermined distance from the RFID scanner. When a scan occurs, the scanning station can be configured to automatically place an order or place the order after payment information is received and/or the customer confirms the order.” This describes the scanning of RFID tag as taking place as soon as the tag is within a predetermined distance from the RFID scanner, because RFID scanners have a limited range and can only detect information from RFID tags that are within that range. This disclosure does not state that scanning involves the RFID scanner making any programmatic request of the RFID tag. Additionally, paragraphs 36 and 43 of Carroll which were cited in the Office action for this feature clarify the manner in which the RFID tag is read by the RFID reader. Paragraph 36 states “[s]pecifically, once generated by the signal generating application 321, the RFID signal can be transmitted for detection by the RFID signal reader 411 when the customer arrives at one of the vendor's establishments,” and paragraph 43 states “[a]lternately, once the order is created an RFID signal is then generated by the RFID signal generating application 321 and transmitted to place the order when the customer arrives at one of the vendor's local restaurants or establishments. As such, upon arrival at the restaurant, the customer places the order by transmitting the order RFID signal for detection by the RFID signal reader 411, which submits the order and payment information to the restaurant” (emphasis added). These portions of Carroll clarify that the RFID signal is generated by an application on the user’s mobile phone, and upon arrival at the restaurant, the customer places the order by transmitting the order RFID signal for detection by the RFID signal reader. The generation and transmission of the order RFID signal is controlled by the customer, and does not require any request from the RFID reader.

Appellant further states that the combination of Berardi, Carroll, and Wurster does not disclose “determining, by the master node, that the ID node desires to associate with the master node for the payment transaction based upon the advertising state of the first part of information within the detected signal.” Specifically, appellant states that the cited portions of Wurster do not disclose an “advertising state” because the claim requires that the “advertising state” is information in the detected signal, rather than the detected signal itself. Appellant further states that Wurster does not disclose that the advertising state is selected from the group of “a discoverable advertising state, a general advertising state, and a non-connectable advertising state.” 
Examiner first notes that Berardi is cited for determining, by the master node, that the ID node desires to associate with the master node for the payment transaction based upon the information within the detected signal. Specifically, Berardi discloses that a customer may present an fob for payment, the fob and RFID reader engage in mutual authentication, and once the mutual authentication is successful, the fob transmits an encrypted account number to the RFID reader (Berardi ¶¶ 86-87). At least the inclusion of the account number in the signal sent to the RFID reader indicates to the RFID reader, or claimed master mode, that the fob, or claimed ID node, desires to associate with it. However, Berardi does not specifically disclose that the information in the signal which indicates the ID node desires to associate with the master node is an advertising state included in a first part of information in the signal. Wurster discloses this feature because Wurster discloses a device sending an advertising message that indicates the sending node desires to associated with the receiver (See, e.g., Wurster ¶¶ 310-312, 336-337). Wurster discloses that the advertising message includes an “advertising state.” For example, in paragraphs 336-337 and Figure 28, Wurster discloses that a Standard Bluetooth LE message can include a standard access block 2802 which may be 4 bytes of information identifying the message as being a non-connectable advertising event. The standard access block 2802 that identifies the message as being a non-connectable advertising event serves as an “advertising state” because it indicates the type or state of the advertising event. Specifically, in the example provided by Wurster in Figure 28 and paragraphs 336-337, the “advertising state” is identified as a non-connectable advertising state. This is similar to what is disclosed in appellant’s specification as the advertising state of the ID node included in the signal. Paragraph 604 of the PGPub of appellant’s specification states “[i]n one embodiment, the information within the signal includes header information of a signal broadcast from the ID node (e.g., a mobile user access device, such as a smartphone 200 of the shipping customer). The header information may include status information on whether the ID node is in a particular state (e.g., a discoverable advertising state, a general advertising state, or a non-connectable advertising state as discussed above with reference to FIG. 8).” Likewise, the message disclosed by Wurster in Figure 28 and paragraphs 336-337 includes a field indicating the type of advertising event that the transmitting node is engaging in. Additionally, because Wurster discloses that this field can identify the event as a non-connectable advertising event (See Wurster ¶ 336), Wurster’s disclosure reads on the limitation of “an advertising state of the ID node selected from the group of a discoverable advertising state, a general advertising state, and a non-connectable advertising state that indicates whether the ID node desires to associate with the master node.” Regarding appellant’s argument that the claimed signal is distinct from the signal disclosed in Wurster because the claimed advertising state is part of the signal, but not the whole signal itself, examiner notes that Wurster discloses that the message includes information other than the advertising state. For example, in Figure 28 and paragraphs 336-337, Wurster discloses that the standard access block 2802 which identifies the message as being a non-connectable advertising event is only one of many fields included in the message. Among the other fields included in the message is a UUID portion 2820 that “can be used to convey a large number of meanings, values, alerts, or commands without varying from the standard Bluetooth protocol” (Wurster ¶ 337). Wurster provides examples of types of information that can be included in this field as being identifiers linked in a database to a particular battery level and temperature value or range (See Wurster ¶ 337). Therefore, Wurster’s message also reads on the claimed signal and is part of the message rather than the whole message because in addition to including an “advertising state” or information that indicates the message as being a non-connectable advertising event, the message also includes other information. The combined teachings of Berardi, Carroll, and Wurster render obvious the limitation of “determining, by the master node, that the ID node desires to associate with the master node for the payment transaction based upon the advertising state of the first part of information within the detected signal.”
Additionally, appellant states that the non-connectable advertising event type in the message of Wurster is not used to determine that the wireless identity transmitter (WIT) desires to associate with the proximity broadcast receiver (PBR) because the PBR simply sends the packet to the server and the PBR does not communicate with the WIT.
Examiner first notes that the claim does not require that “associating” the master node and the ID node involves the master node communicating with the ID node. The claim recites “associating the master node and the ID node based upon the determination by the master node that the ID node desires to associate with the master node for the payment transaction.” The claim does not describe any particular acts that “associating” comprises. Appellant’s specification discloses in paragraph 302 of the PGPub that “[i]n this example, M1 master node 910a has captured the address of ID node A 920a through A's advertising of at least one advertising data packet, and has reported it to the server 900. In this manner, the capturing and reporting operations effectively create a "passive" association between the nodes and proximity-based custodial control. Such an association may be recorded in the server, such as server 900, as part of association data, such as association data 540.” According to this disclosure in the specification of the present application, the “associating” may involve creating a “passive” association, and creating this passive association only requires capturing the address of the ID node through the advertising data packet received from the ID node, and reporting it to the server. This is the same procedure disclosed in Wurster. Wurster discloses that when a broadcast message is received from the wireless identity transmitter, an identifier of the wireless identity transmitter is sent to the server along with other data (See, e.g., Wurster ¶¶ 144-146). Wurster also explicitly states that a pairing may be performed between the wireless identity transmitter and the proximity broadcast receiver (See, e.g., Wurster ¶¶ 144). Therefore, because Wurster discloses establishing an association between the wireless identity transmitter and the proximity broadcast receiver, and this association relies on the broadcast message, including the advertising state or advertising event type, received by the proximity broadcast receiver, Wurster discloses that that the advertising event type is used to determine that the wireless identity transmitter desires to associate with the proximity broadcast receiver.

The Rejection of the Claims Under 35 USC 101
	Appellant states that the claims do not fall within the “certain methods of organizing human activity” grouping of abstract ideas because the claims do not describe commercial or legal interactions. Specifically, appellant states that the claims involve a very specific interaction of distinct and diverse electronic devices. Appellant states that the claims do not recite a merchant identifying a customer, but recite detecting a signal broadcast from an ID node, the claims do not recite determining that the customer seeks to engage in a transaction with the merchant, communicating with the customer to carry out the transaction, and submitting a payment to the credit card company, but rather recite determining that the ID node desires to associate with the master node for the payment transaction, associating the master node and the ID node, and submitting payment transaction data to the server.
	Examiner notes that claims are directed to a method and system “for conducting a payment transaction” and recite that the “master node” is “related to a payment receiver entity,” and the ID node is “related to a payment provider entity.” The specification further describes the master node as being a device associated with a “FedEx® Office Print & Ship Center” (See PGPub of Specification ¶ 613), and the ID node as being “a smartphone 200 of the shipping customer” (See PGPub of Specification ¶ 604), and the interaction of the master node and ID node as being a payment transaction, such as for the purposes of paying for the shipping of a package (See PGPub of Specification ¶¶ 604-605, 607, 608). The claim language recites this payment transaction in the limitation of “detecting, without being . . . requested . . . a signal . . . from the ID node, as the ID node approaches . . .  wherein the detected signal includes a first part of information within the detected signal . . . selected from the group of a discoverable advertising state, a general advertising state, and a non-connectable advertising states that indicates whether the ID node desires to associate . . . and a second part of information within the detected signal,” “determining . . . that the ID node desires to associate . . . for the payment transaction based upon the advertising state of the first part of information within the detected signal,” “associating the . . .  node and the ID node based upon the determination . . . that the ID node desires to associate with the master node for the payment transaction,” and “submitting . . . payment transaction data . . . the payment transaction data being based upon the second part of the information within the detected signal.” When the ID node is considered as representing the customer and the master node is considered as representing the merchant, these steps recited in the claim are analogous to the steps that a merchant and customer would perform to carry out a transaction. For example, the step of “detecting, without being . . . requested . . . a signal . . . from the ID node, as the ID node approaches . . .” would correspond to a merchant being approached by a customer seeking to make a transaction and the customer making their intention known to the merchant. The steps of “determining . . . that the ID node desires to associate . . . for the payment transaction based upon the advertising state of the first part of information within the detected signal,” and “associating the . . .  node and the ID node based upon the determination . . . that the ID node desires to associate with the master node for the payment transaction,” would correspond to the merchant recognizing that the customer seeks to make a purchase, the merchant and customer interacting with each other to convey information necessary carry out the transaction. Finally, the step of “submitting . . . payment transaction data . . . the payment transaction data being based upon the second part of the information within the detected signal” would correspond to the merchant submitting the customer’s payment information for processing. Therefore, because the claims describe a commercial interaction, the claims recite an abstract idea that falls within the “certain methods of organizing human activity” grouping of abstract ideas.

	Appellant additionally states that the claims integrate the abstract idea into a practical application because the claims call for interactive operations performed by distinct and different elements of a wireless node network. Appellant states that the claims use a wireless node network having a particular master node, ID node, and server that interact with each other in a particular way to conduct a more efficient payment transaction. Appellant highlights some recitations of the claims that use the commercial interaction with the claim elements of the wireless node network. Additionally, appellant state that the specification demonstrates that the master node is a particular machine because it discloses that the master node may implement a processor that is a “low power ARM1176JZ-F application processor.”
	Examiner notes that although the claims recite that the operations are performed in a “wireless node network” by a “master node” and an “ID node,” the operations themselves describe a commercial interaction as outlined in the response to appellant’s arguments regarding Step 2A Prong I above. Because the details of the interaction between the master node and the ID node recited in the claim describe how the master node and ID node are used to make a payment, rather than describing a technical operation or an improvement to the technology that allows the devices to interact in the wireless node network, the use of a wireless node network, the nodes, as well as a non-transitory computer-readable medium containing instructions executed by a processor of the master node, a system comprising a server and a processor-based master node to perform the steps, and the use of a broadcast signal and advertising state to perform these operations only involves using these elements as tools to perform the abstract idea by performing the steps using these components. The description of the advertising state in the claim as being “selected from the group of a discoverable advertising state, a general advertising state, and a non-connectable advertising states” also does not provide a practical application because this describes information that the device uses to indicate that the “ID node desires to associate with the master node,” which is the manner in which the device would automate the analogous act of a customer indicating to a merchant that the customer would like to carry out a transaction. Examiner further notes that the specification’s disclosure that the processor of the master node may be a particular model of commercially available processor, such as “low power ARM1176JZ-F application processor” does not provide a practical application of the abstract idea, because the claimed invention is not the processor nor is it directed to an improvement to the processor. Rather, the claims only use the processor to perform the abstract idea. 

	Appellant further states that the claims recite significantly more than the abstract idea because the determination by the master node based on the advertising state and the association of the master node and the ID node is more complex than invoking a computer to determine the request is from an individual seeking to perform a transaction and communicating with the individual. Appellant further reiterates that the master node is not a general purpose computer because the specification discloses that it may include a “low power ARM1176JZ-F application processor.” Appellant also states that the Office action provides no evidence that the claims are doing simply what is well-understood, routine, and conventional.
Examiner notes that, as described in the response to appellant’s arguments regarding Prong II, the additional elements recited in the claim, such as a wireless node network, the master and ID nodes, as well as a non-transitory computer-readable medium containing instructions executed by a processor of the master node, a system comprising a server and a processor-based master node to perform the steps, and the use of a broadcast signal and advertising state, only serve as tools to automate and/or implement the abstract idea because the claim only involves using these elements as tools to perform the abstract idea by performing the steps using these components. Therefore, these additional elements do not provide significantly more than the abstract idea. Regarding the specification’s disclosure that the processor of the master node may be a “low power ARM1176JZ-F application processor,” this does not provide significantly more than the abstract idea because, as noted above, the claimed invention is not the processor nor is it directed to an improvement to the processor. Rather, the claims only use the processor to perform the abstract idea. Additionally, regarding appellant’s argument that that the Office action provides no evidence that the claims are doing simply what is well-understood, routine, and conventional, examiner notes that because the additional elements only serve to automate and/or element the abstract idea in Step 2A Prong II, the Step 2B analysis in the rejection does not rely on the additional elements being well-understood, routine, or conventional, but relies on the consideration that the additional elements merely apply the abstract idea using a computer. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        
Conferees:
/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685   
                                                                                                                                                                                                     /ZESHAN QAYYUM/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.